     Case 2:19-cv-01160-WBS-DB Document 28 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CORNELIUS L. JONES,                               No. 2:19-cv-1160 WBS DB P
12                           Petitioner,
13            v.                                        ORDER TO SHOW CAUSE
14    W. J. SULLIVAN,
15                           Respondent.
16

17           Petitioner is a state prisoner proceeding pro se and in forma pauperis with an application

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 2014

19   convictions for attempted murder, assault with a deadly weapon, and assault likely to cause great

20   bodily injury. By order dated May 19, 2021, the district court lifted the stay and ordered

21   respondent to file a response to the petition within sixty days. (ECF No. 27.) Those sixty days

22   have passed, and respondent has not filed an answer, a motion to dismiss, or otherwise responded

23   to the court’s order.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
     Case 2:19-cv-01160-WBS-DB Document 28 Filed 08/31/21 Page 2 of 2


 1            Good cause appearing, IT IS HEREBY ORDERED that within fourteen days of the date
 2   of this order respondent shall file and serve an answer to the petition for writ of habeas corpus or
 3   a motion to dismiss and shall show cause in writing why sanctions should not be imposed for the
 4   failure to timely file an answer or motion to dismiss.
 5   Dated: August 30, 2021
 6

 7

 8

 9

10

11

12
     DB:12
13   DB/DB Prisoner Inbox/Habeas/R/jone1160.osc


14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
